Citation Nr: 0304722	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  03-02 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder as a residual of exposure to mustard gas or 
Lewisite.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
respiratory disorder as a residual of exposure to mustard gas 
or Lewisite.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin disorder on a direct basis.

(An additional issue, entitlement to service connection for a 
respiratory disorder on a direct basis will be the subject of 
a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's son and appellant's wife


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1941 to January 
1946.  His DD-214 reflects that he served during World War II 
in the following campaigns: New Guinea, Northern Solomons and 
the Southern Philippines.  His military occupational 
specialty was as a bandsman, bass drum.  He received the 
American Defense Service Medal, the "ATO" (presumably the 
Asian Theater of Operations) medal, "APTO" (presumably the 
Asian Pacific Theater of Operations) medal and the Philippine 
liberation ribbon with one bronze star.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2001 from the Winston-
Salem North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO determined that new and 
material evidence had not been submitted to reopen previously 
denied claims of entitlement to service connection for a 
chronic obstructive pulmonary disease and asthma, claimed as 
respiratory problems, and for a skin disability as a residual 
of mustard gas or Lewisite exposure.  

The Board has recharacterized the issues before it to include 
separate issues of entitlement to service connection for a 
skin disorder and respiratory disorder on a direct basis, in 
view of the procedural history of this case.  


In this regard, the Board notes that entitlement to service 
connection for skin disability was previously denied in 
December 1964.  However, consideration of skin disability as 
a residual of mustard gas or Lewisite exposure was not 
undertaken.

In September 1998, the Board denied entitlement to service 
connection for a respiratory disability and a skin disability 
as a residual of mustard gas or Lewisite exposure.  However, 
the Board is noted to have referred a claim of entitlement to 
service connection for skin disability other than that caused 
by mustard gas or Lewisite exposure to the RO for further 
action.  The Board did not consider the respiratory claim on 
a direct basis in this decision.  

In its December 2001 rating decision, the RO did not address 
the issue of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD) and asthma, claimed as 
respiratory problems on a direct basis.  

However the August 2002 statement of the case is noted to 
have discussed this matter on a direct basis as well as 
secondary to mustard gas or Lewisite exposure in the reasons 
and bases.

The Board notes that in a case relating to radiation 
exposure, but which has been transferred in theory to other 
situations, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that special presumptions, etc. and/or 
other standards do not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
See Combee v. Brown, 34 F.3d 1039(1994).

Therefore, as the issue of entitlement to direct service 
connection for COPD and asthma, claimed as respiratory 
problems has never been the subject to a prior final denial, 
it shall be adjudicated on the merits, pending further 
development.

The Board is undertaking additional development on the matter 
of entitlement to direct service connection for COPD and 
asthma, claimed as respiratory problems, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the appellant's 
response to the notice, the Board will prepare a separate 
decision addressing that claim.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  In December 1964 the RO denied the veteran's claim of 
entitlement to service connection for a skin disability on a 
direct basis.

3.  The evidence received since the December 1964 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor cumulative 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

4.  In September 1998 the Board denied the veteran's claim of 
entitlement to service connection for a skin disability as 
secondary to exposure to mustard gas or Lewisite.  

5.  The evidence received since the September 1998 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor cumulative 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

6.  In September 1998 the Board denied the veteran's claim of 
entitlement to service connection for COPD and asthma as 
secondary to exposure to mustard gas or Lewisite.  

7.  The evidence received since the September 1998 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor cumulative 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

8.  The probative evidence of record does not show that a 
COPD or asthma disorder was due to exposure to Lewisite or 
mustard gas.

9.  The probative evidence of record does not show that a 
skin disorder had its origin in service or was due to 
exposure to Lewisite or mustard gas.


CONCLUSIONS OF LAW

1.  Evidence received since the December 1964 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for a skin disorder on a direct basis is 
new and material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2002).

2.  A skin disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303 (2002).

3.  Evidence received since the September 1998 determination 
wherein the Board denied reopening the claim of entitlement 
to service connection for a skin disorder as secondary to 
exposure to mustard gas and Lewisite is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104(b) (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 
(2002).


4.  A skin disorder was not incurred in or aggravated by 
active service as secondary to exposure to mustard gas or 
Lewisite.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.316 (2002).

5.  Evidence received since the September 1998 determination 
wherein the Board denied reopening the claim of entitlement 
to service connection for a respiratory disorder as secondary 
to exposure to mustard gas and Lewisite is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 38 C.F.R. §§ 
3.156(a), 3.160(d), 20.1100, 20.1104, 20.1105 (2002).

6.  A respiratory disorder was not incurred in or aggravated 
by active service as secondary to exposure to mustard gas or 
Lewisite.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. § 3.316.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

Skin disorder

Evidence previously before the RO in December 1964 includes 
the report of an August 1941 entrance examination showing 
normal skin findings.  Service medical records, show no 
diagnosis of a skin disorder.  

The January 1946 separation examination was negative for any 
findings of skin problems, and only noted the presence of a 
scar, right arm.  


Also considered by the RO in 1964 were lay statements from JJ 
(initials), a service comrade who indicated that he had 
served in the same regiment with the veteran, and when he saw 
the veteran between January and October 1945, the veteran had 
a rash.  At the time, the veteran told this witness that he 
was receiving treatment for the rash.

Another lay statement from the veteran's former staff 
sergeant was previously considered by the RO in 1964.  This 
statement asserts that the veteran received medical care for 
a foot aliment during service and that he was noted to have 
problems walking.

In December 1964 the RO denied entitlement to service 
connection for a skin condition on a direct basis.  The 
denial was based on there being no evidence of a skin 
condition found on last examination.

Evidence received since December 1964 and prior to the Boards 
September1998 decision is reported in pertinent part below.

The report of a December 1992 VA general examination revealed 
the veteran's skin to be warm, dry, with good texture and 
good turgor.  The only finding of note was a well-healed scar 
on the right shoulder said to be from a knife wound in 1940.           

In June 1994 the veteran alleged that he had acquired 
"jungle rot" while serving in the South Pacific during 
WWII.  He also alleged that he had acquired a skin condition 
due to exposure to toxic gas at Camp Wheeler, Georgia, during 
a gas mask training exercise.  

In subsequent statements, he elaborated on his claimed 
exposures to toxins by saying that such exposures had taken 
place at Camp Wheeler in 1941, when he was exposed to mustard 
gas; at Camp Fort Huachuca, Arizona, in 1942, when he was 
exposed to mustard gas and Lewisite and at Camp Clifford, 
California, in 1943 when he was exposed to the same.  

The National Personnel Records Center (NPRC) indicated that 
there are no records of the veteran's exposure to mustard 
gas, and a September 1995 Report of Contact shows that VA 
Central Office has indicated that the veteran was not on its 
list of participants in mustard gas training/testing.

A letter from the United States Army Chemical and Biological 
Defense Command, dated in November 1995, indicates that no 
information was available regarding the veteran or his unit.  
It was noted that tear gas and chlorine were the prescribed 
chemical agents used in exercises conducted during basic 
military training.

The report of a February 1998 VA examination reveals that his 
skin was normal on physical examination and no skin condition 
was diagnosed.

Among the evidence previously considered by the Board in its 
September 1998 decision is testimony from a June 1998 Travel 
Board hearing.  The veteran testified that he developed 
recurrent skin infections while he was serving in a jungle 
climate during service and thought that the skin problems 
were fungal in nature.  He also asserted that he developed 
skin problems after being exposed to certain gases in 
training exercises.

Evidence received after the Board's September 1998 denial 
includes a March 1997 VA primary care assessment, which gave 
a diagnosis of chronic eczema over both legs since 1946.  
This was received in May 2002.  

Also received after the Board's 1998 decision are VA 
treatment records from 2000 to 2002, which include some 
findings regarding the skin.  In March 2000, no lesions were 
seen on skin examination.  An October 2000 physical 
examination revealed normal skin findings.  In June 2002 the 
skin was noted to be normal.  

In May 2002 the veteran testified at a hearing before a 
Decision Review Officer (DRO).  He repeated his assertions 
that he had been exposed to mustard gas for at least 30 
seconds in a military training exercise.  

He indicated this had taken place at Fort Wheeler in 1941, 
and also testified about being stationed at Fort Hauchuca and 
Fort Clifford.  He testified that he was treated in the 
service for skin problems and that he continued to get 
treatment for skin problems the first year after he was 
discharged.  He indicated that records were no longer 
available from the doctor who treated him during his first 
year out of service.  He testified that he currently had 
problems with a recurrent rash of small boils.  

In July 2002 a statement was received from an individual who 
claims to have served with the veteran in Fort Huachuca, 
Arizona, in 1942.  This individual stated that he and the 
veteran had been exposed to mustard gas for about 45 seconds 
in a chamber.  He indicated that this procedure continued 
about three times over three years.  


Respiratory Disorder

Evidence previously before the Board in September 1998 
includes the report of an August 1941 entrance examination 
showing normal lungs.  Service medical records reflect that 
in August 1943, a 10-year history of asthma was noted, but no 
evidence of asthma was found on examination.  The January 
1946 separation examination was negative for any findings of 
lung problems.

Records dated beginning in October 1992 include clinical 
assessments of obstructive pulmonary disease, bronchitis, or 
asthma.  

The report of a December 1992 VA general examination revealed 
the respiratory system to have good "ICS" movement, 
occasional coarse breath sounds and no rales or rhonchi.  
Chest X-rays for COPD were done the same month and revealed 
no evidence of acute parenchymal, pleural, mediastinal or 
cardiovascular pathology.   The impression was of normal 
chest.  

A January 1995 private treatment record reveals that the 
veteran was treated for bronchitis.

In a January 1995 statement the veteran elaborated on his 
claimed exposures to toxins by saying that such exposures 
took place at Camp Wheeler in 1941, when he was exposed to 
mustard gas; at Camp Fort Huachuca, Arizona, in 1942, when he 
was exposed to mustard gas and Lewisite and at Camp Clifford, 
California, in 1943 when he was exposed to the same.  

The NPRC indicated that there are no records of the veteran's 
exposure to mustard gas, and a September 1995 Report of 
Contact shows that VA Central Office has indicated that the 
veteran was not on its list of participants in mustard gas 
training/testing.

A letter from the United States Army Chemical and Biological 
Defense Command, dated in November 1995, indicates that no 
information was available regarding the veteran or his unit.  
It was noted that tear gas and chlorine were the prescribed 
chemical agents used in exercises conducted during basic 
military training.

The report of a February 1998 VA examination reveals a 
history given by the veteran of having noticed shortness of 
breath on exertion about two years ago, with a history of 
smoking given since his teenage years.  He gave a history of 
being diagnosed with COPD and asthma and was said to be on an 
inhaler.  On physical examination, he exhibited slightly 
distant breath sounds, with his chest clear to auscultation 
and percussion.  The diagnosis was asthma, COPD under 
treatment.

Among the evidence previously considered by the Board in its 
September 1998 decision is testimony from a June 1998 Travel 
Board hearing.  The veteran testified about breathing 
problems he experienced, especially after having been exposed 
to certain gases in training exercises.

Evidence received after the Board's September 1998 denial 
includes a November 1998 private hospital record showing 
treatment for chronic lung disease, including emphysema and 
chronic bronchitis.  




Evidence received after the Board's September 1998 denial 
also includes a December 1998 letter from a private doctor 
which states that the veteran had been this doctor's patient 
since May 1992 and that he had a history of COPD and episodes 
of acute bronchitis.  He was noted to have given a history of 
exposure to mustard gas years ago while in the military.  
This physician opined that this mustard gas exposure could 
have contributed to the veteran's COPD.  

Also received after the Board's 1998 decision are VA 
treatment records from 2000 to 2002 showing continued 
treatment for respiratory problems.  In March 2000 the 
veteran was treated for COPD and urged to quit smoking.  He 
continued to be followed up for his COPD in May 2000 and 
January 2001 and was still smoking.  In May 2002 he was noted 
to have quit smoking.  He continued to be treated for COPD in 
June 2002.  

In May 2002 the veteran testified at a hearing before a DRO.  
He repeated his assertions that he was exposed to mustard gas 
for at least 30 seconds in a military training exercise.  He 
indicated this took place at Fort Wheeler in 1941 and also 
testified about being stationed at Fort Hauchuca and Fort 
Clifford.  He testified that he was treated in the service 
for respiratory problems and that he continues to have COPD 
and asthma.  

A May 2002 letter from the same doctor who drafted the 
December 1998 letter again repeated his opinion that the 
veteran's exposure to mustard gas could contribute to his 
COPD.  

In July 2002 a statement was received from an individual who 
claims to have served with the veteran in Fort Huachuca, 
Arizona, in 1942.  This individual stated that he and the 
veteran were exposed to mustard gas for about 45 seconds in a 
chamber.  He indicated that this procedure continued about 
three times over three years.  


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is earlier.  38 C.F.R. § 3.160(d).

A determination on a claim by the agency of original 
determination of which the claimant is properly notified is 
final if an appeal is not perfected.  When the Board affirms 
a determination of the agency of original jurisdiction, such 
determination is subsumed by the final appellate decision.  
38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b);  38 C.F.R. 
§ 20.1100.

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2002).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105(d) (West 1991); 
38 C.F.R. § 20.302(b), 20.1103 (2002).


The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part. 38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part). 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2002); Hickson v. West, 12 Vet. App. 247 (1999).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. 38 CFR § 3.156(a); see also 
Hodge v. West, 155 F.3d 1356, 1361 (Fed. Cir. 1998) (the 
paramount concern in evaluating any judicial test for new and 
material evidence is its consistency with the regulation).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it:

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record;

(2) is probative of the issue at hand; and

(3) is significant enough, either by itself or in conjunction 
with other evidence in the record that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F.3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Colvin new and materiality test while 
defining how materiality is established 

(the third prong as listed above)); see also Shockley v. 
West, 11 Vet. App. 208, (1998); Evans v. Brown, 9 Vet. App. 
273, 283 (1996); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Evidence may be new and material even though such evidence 
does not warrant a revision of a previous decision.  Hodge, 
155 F.3d at 1362 (overruling the third prong of the Colvin 
test (that the evidence must be reasonably likely to change 
the outcome of the decision)).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record. Smith 
v. West, 12 Vet. App. 312 (1999); Evans, supra at 283.

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result. 66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).


Service Connection, General Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2002).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 38 C.F.R. § 3.303(b) (2002).

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b) (2002).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury. Hickson v. West, 12 Vet. App. 247, 
253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service. 38 
C.F.R. §§ 3.307, 3.309 (2002).


Exposure to Mustard Gas or Lewisite

Certain specific laws and provisions apply to a veteran 
claiming entitlement to service connection for disabilities 
due to exposure to mustard gas or Lewisite.

With regard to the veteran's theory that the disorder under 
consideration is the result of exposure to vesicant agents in 
service, 38 C.F.R. § 3.316 is controlling. That regulation 
provides:

(a) Except as provided in paragraph (b) of this section, 
exposure to the specified vesicant agents during active 
military service under the circumstances described below, 
together with the subsequent development of any of the 
indicated conditions, is sufficient to establish service 
connection for that condition:

(1) Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
nasopharyngeal, laryngeal, lung (except mesothelioma), or 
squamous cell carcinoma of the skin.

(2) Full-body exposure to nitrogen or sulfur mustard or 
Lewisite during active military service together with the 
subsequent development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic obstructive 
pulmonary disease.

(3) Full-body exposure to nitrogen mustard during active 
military service together with the subsequent development of 
acute nonlymphocytic leukemia.

(b) Service connection will not be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
§ 3.303).

38 C.F.R. § 3.316.


For veterans exposed to mustard gas, the veteran must prove 
in-service exposure and a diagnosis of a current disability, 
but is relieved of the burden of providing medical evidence 
of a nexus between the current disability and the in-service 
exposure.  Rather, a nexus is presumed if the other 
conditions are met subject to the regulatory exceptions in 38 
C.F.R. § 3.316(b). 38 C.F.R. § 3.316; See Pearlman v. West, 
11 Vet. App. 443, 446 (1998).

Even if the criteria for service connection under the 
provisions of 38 C.F.R. § 3.316 are not met, a veteran is not 
precluded from establishing service connection by proof of 
direct causation, as noted above.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Therefore, whether or not the veteran meets the requirements 
of the regulation, including whether or not the veteran was 
actually exposed to the specified vesicant agents, is a 
question of fact for the Board to determine after full 
development of the facts.  In this regard, the Board must 
consider the credibility in light of all of the evidence in 
the file.

As a lay person, the appellant is not qualified to proffer an 
opinion as to the etiology of his illness; such testimony 
would only be probative if it were proffered by a witness 
qualified as an expert. See Miller v. Derwinski, 2 Vet. App. 
578, 580 (1992) which also quoted Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992)) holding that lay persons were not 
qualified to provide a probative diagnosis on a medical 
question.

Lay hypothesizing, particularly in the absence of any 
supporting medical authority, serves no constructive purpose.  
See Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. (West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45,620, 
45,630-45,632 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (codified at 38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted in this case.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified him of any information and evidence 
necessary to substantiate his claim through its issuance of 
the December 2001 rating decision, VCAA notification letter 
dated in August 2001 and August 2002 statement of the case 
(SOC).  He has been provided with notice of the laws and 
regulations pertaining to his claim and has been provided 
with a rationale applying these laws to the facts of his 
case, thereby providing him with an explanation as to why the 
evidence currently on record was not sufficient to allow for 
a grant to be made on his claim.  The August 2002 SOC 
explicitly advised the veteran of the steps that the VA would 
take to obtain evidence and the steps he needed to take to 
assist the VA in obtaining evidence.  

He was also provided with notice of his appellate rights, and 
with the opportunity to submit additional evidence on appeal.  
Therefore, the veteran has been afforded adequate notice 
under the new law. 38 U.S.C.A. § 5103 (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained; in fact, it appears that all evidence 
identified by him relative to his claim has been obtained and 
associated with the claims folder.  Steps have been taken to 
verify whether the veteran had exposure to mustard gas or 
Lewisite in service, and responses to this inquiry were 
obtained from the United States Army Chemical and Biological 
Defense Command.  All available service medical records have 
been obtained.  VA and private medical records were obtained.  
The veteran was afforded a DRO hearing and in his testimony, 
indicated that he had no further evidence to submit in 
support of his claim.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002).

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, the RO has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.


It is clear from the record that the RO's communications with 
the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain the 
evidence for him.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet App. 183 (2002).

In its August 2002 statement of the case the RO set forth the 
criteria under the new law and clearly indicated that it had 
fully considered them in its adjudication of the veteran's 
claim.  As noted earlier, the RO had provide the veteran a 
letter one year earlier referable to the new law.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


New and Material Evidence

In December 1964, the RO denied entitlement to service 
connection for a skin disorder on a direct basis because the 
evidence then of record did not show that a skin disorder 
currently existed. 

Likewise in September 1998 the Board denied entitlement to 
service connection for a skin disorder and respiratory 
disorder as secondary to exposure to mustard gas and Lewisite 
because the evidence did not show the veteran to have been 
exposed to mustard gas or Lewisite during military service.  
The Board also found that no competent evidence had been 
submitted that tends to attribute any current skin or 
respiratory disorder to mustard gas or Lewisite exposure.




The medical evidence received subsequent to the September 
1998 Board decision includes the March 1997 primary care 
assessment, which diagnosed chronic eczema over both legs 
since 1946.  Also received after September1998 are the two 
medical opinions by a private physician, dated in December 
1998 and May 2002, which state that the veteran's exposure to 
mustard gas could contribute to his COPD.  Finally, there is 
a new lay statement from an individual different from the 
prior lay witness who asserts that he and the veteran served 
together and that both were exposed to mustard gas during 
training.  

The additional medical records and this lay evidence, is new 
in that it has never been previously considered by the Board.  
The lay evidence stating that the veteran was exposed to 
mustard gas in service is presumed credible for the purposes 
of reopening.  See  Justus, supra.  The medical evidence 
showing an existing diagnosis of eczema and a link between 
respiratory problems and mustard gas exposure, when 
considered together with the previously considered records 
showing no evidence of exposure to mustard gas, no evidence 
of a current skin disorder after service and no link between 
respiratory problems and mustard gas exposure, bears directly 
and substantially upon the specific issues of entitlement to 
service connection for a respiratory disorder and a skin 
disorder as secondary to mustard gas or Lewisite exposure.  
The additional evidence being considered in this case is 
significant, and must be considered to fairly decide the 
merits of the claim.  

Regarding the issue of entitlement to service connection for 
a skin disorder on a direct basis, the additional medical 
records and this lay evidence, is new in that it has never 
been previously considered by the RO.  This evidence showing 
an existing diagnosis of eczema, when considered together 
with previously considered records showing no evidence of a 
skin disorder either during or after service, bears directly 
and substantially upon the specific issue being considered in 
this case, it is significant, and must be considered to 
fairly decide the merits of the claim.  




Based upon the foregoing, the Board finds that new and 
material evidence has been received since the August 1998 
Board denial, and the veteran's claims for entitlement to 
service connection for a skin disorder, COPD and asthma, 
claimed as respiratory problems as residuals of exposure to 
mustard gas or Lewisite are reopened.

Finally, based upon the foregoing, the Board finds that new 
and material evidence has been received since the December 
1964 RO denial, and the veteran's claim for entitlement to 
service connection for a skin disorder on a direct basis is 
reopened.


Merits analysis

Mustard Gas and Lewisite Exposure

The private doctor's statements in December 1998 and July 
2002 are the only evidence that potentially relates the 
veteran's COPD to the alleged mustard gas exposure during 
service.  However, the opinion of a possible relationship is 
based upon the history given by the veteran of having been 
exposed to mustard gas during service, but as noted, the 
service medical records do not confirm that this ever took 
place and there is no evidence to substantiate a finding that 
the veteran had full-body exposure to mustard or Lewisite gas 
in service.  

The findings from the NPRC and the United States Army 
Chemical and Biological Defense Command were that the veteran 
was not exposed to any mustard gas and that the likely 
chemical agents he was exposed to in training were tear gas 
and chlorine.  

The Board notes that scar formations and keratitis are listed 
as one of the skin disorders found at 38 C.F.R. § 
3.316(a)(1).  Moreover, COPD and asthma are listed as one of 
the respiratory disorders found at 38 C.F.R. § 3.316(a)(2).  


However, after review of the record, the Board finds that 
service connection is not warranted either for the veteran's 
claimed skin or respiratory disorders on a presumptive basis 
in accordance with 38 U.S.C.A. § 3.316 because the evidence 
is not at least in equipoise that the veteran had "full-body 
exposure" to nitrogen or sulfur mustard or Lewisite at any 
time during active service.  As noted above, none of the 
evidence on file and mainly the service medical records 
failed to corroborate any such exposure.

As the evidence of record as a whole does not establish that 
the veteran was exposed to any of the vesicant agents listed 
under 38 C.F.R. § 3.316, including mustard gas, during his 
period of active service, the Board is unable to extend the 
presumption of service connection for the veteran's COPD, as 
secondary to exposure to mustard gas.


Direct Service Connection for a skin disorder

Regarding the remaining issue, as noted, service medical 
records do not show any skin disorder during service or 
within the years soon after discharge from active duty.  

Although a March 1997 private medical record reflects that 
the veteran had eczema since 1946, there is no medical 
evidence actually showing such condition in 1946.  

There is no medical evidence relating the development of 
eczema to the veteran's period of active duty.  Finally, the 
most recent VA medical records from 2001 to 2002 repeatedly 
do not show any findings of skin problems.  The most recent 
treatment record of June 2002 revealed his skin to be normal.  



Conclusion

Essentially, the record is devoid of a demonstration of any 
chronic skin disability during service, nor is there any 
probative, competent medical evidence of record showing that 
the appellant currently has a chronic acquired skin disorder 
linked to service on any basis.  The record also does not 
show that the veteran was exposed to any mustard gas or any 
other chemical vesicant contemplated by 38 C.F.R. § 3.316 and 
neither a skin disorder nor a respiratory disorder are shown 
to be due to such claimed exposure. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for a 
grant of service connection for a skin disorder or a 
respiratory disorder as a residual of exposure to mustard gas 
or Lewisite and is also against a claim for a grant of 
service connection for a skin disorder on a direct basis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
skin disorder as a residual of exposure to mustard gas and 
Lewisite, the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
respiratory disorder as a residual of exposure to mustard gas 
and Lewisite, the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for a 
skin disorder on a direct basis, the appeal is granted to 
this extent only.

Entitlement to service connection for a skin disorder as a 
residual of exposure to mustard gas and Lewisite is denied.

Entitlement to service connection for a respiratory disorder 
as a residual of exposure to mustard gas and Lewisite is 
denied.

Entitlement to service connection for a skin disorder on a 
direct basis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

